DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1 and 16 filed on May 4, 2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (U.S. Patent Pub. No. 2017/0287425; already of record) in view of Na et al (U.S. Patent Pub. No. 2016/0111055; already of record).

Regarding claim 1, Koo discloses a display device (fig. 1) comprising: 
(fig. 1, [0054-0056, 0061-0063 and 0101]); 
a scan driver (500) comprising a plurality of stages (SRCn-1 to SRCn+2) configured to sequentially output the clock signals (CK1 and CK2) as scan signals (Gn-1 to Gn+2) in response to the start signal (STV), (figs. 1 and 2, [0057 and 0065]); 
a data driver (600) configured to generate a data signal (i.e. output data voltages to data lines DL) based on the image data (DATA), (fig. 1, [0063]); and 
a display unit (100) comprising a plurality of pixels (P) configured to emit light with luminance corresponding to the data signal (i.e. data voltages output from data lines DL) in response to the scan signals (i.e. gate signals output from gate lines GL), (fig. 1, [0053]), 
wherein the timing controller (200 and 400) is configured to mask at least one of the clock signals (i.e. masking process during the vertical blanking period VBk of the clocks CK1 and CK2) in a first section (i.e. section of gate line G1), a second section (i.e. section of gate line G2), and a third section (i.e. section of gate line G3) included in one frame section (Fk) and spaced from each other (i.e. each gate line is spaced/separated from each other), (fig. 3, [0098-0103]).

However, Koo does not mention the timing controller is configured to mask, while the data driver generates the data signal based on the image data, at least one of the clock signals in a first section included in one frame section and spaced from each other.
(figs. 1 and 4-6, [0098-0106]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Koo, by specifically providing the masking of gate lines while outputting image data, as taught by Na, for the purpose of reducing power consumption [0008].

Regarding claim 2, Koo discloses wherein each of the plurality of stages (SRCn-1 to SRCn+2) is to output a clock signal the clock signals (CK1 or CK2) as a scan signal of the scan signals (gate signals) in response to a carry signal (i.e. carry terminal CRT outputs a carry signal), a first stage (SRCn-1) of the plurality of stages is to receive the start signal (start signal STV starts operation of the gate driver 500) as the carry signal, and remaining stages (SRCn to SRCn+2) of the plurality of stages other than the first stage is to receive a scan signal of a previous stage of the plurality of stages as the carry signal (i.e. the following stage SRCn receive the carry signal from the previous stage SRCn-1), (fig. 2, [0057, 0065, 0069 and 0074]).

Regarding claim 3, Koo discloses wherein: 
the clock signal (CK1 and CK2) comprises a first clock signal (CK1) and a second clock signal (CK2), 
the first clock signal (CK1) has a pulse waveform, and 
the second clock signal (CK2) is a signal in which the first clock signal is shifted by a half period (i.e. CK2 is shifted of CK1), (fig. 3, [0101]).

Regarding claim 5, Koo discloses wherein, in the first section (i.e. section of gate line G1) of the frame section (Fk), the timing controller (200 and 400) is to mask at least one of the first clock signal (CK1) or the second clock signal (CK2) (i.e. masking process during the vertical blanking period VBk of the clocks CK1 and CK2), (fig. 3, [0098-0103]).

Regarding claim 9, Koo discloses wherein the first section (section of gate line G1) corresponds to at least one stage (i.e. stage SCRn which outputs to gate line G1) of the plurality of stages (SCRn-1 to SCRn+2), (figs. 2-3, [0098-0103]).

Regarding claim 11, Koo discloses wherein the timing controller (200 and 400) is to mask (i.e. masking process during the vertical blanking period VBk) at least one of the first clock signal (CK1) and the second clock signal (CK2) in the second section (i.e. section of gate line G2), (fig. 3, [0098-0103]).

Regarding claim 12, Koo discloses wherein the second section (i.e. section of gate line G2) is greater than a period of the first clock signal (i.e. period of CK1 comprise of an on pulse and an off pulse), (fig. 3, [0098-0103]).

Regarding claim 14, Koo discloses wherein the timing controller (200 and 400) is to mask (i.e. masking process during the vertical blanking period VBk) at least one of the first clock signal (CK1) and the second clock signal (CK2) in the third section (section of gate line G3), (fig. 3, [0098-0103]).

Regarding claim 15, Koo discloses wherein the third section (section of gate line G3) is greater than a period of the first clock signal (i.e. period of CK1 comprise of an on pulse and an off pulse), (fig. 3, [0098-0103]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Na and in view of Wang (U.S. Patent Pub. No. 2016/0293091; already of record).

Regarding claim 4, Koo discloses everything as specified above in claim 3.  However, Koo does not mention the first stage of the plurality of stages is to output the second clock signal as the scan signal.
In a similar field of endeavor, Wang teaches wherein the first stage (SR1) of the plurality of stages (SR1-SR4) is to output the second clock signal (CLK2) as the scan signal (G1), and 
(figs. 3, [0043-0044 and 0075]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Koo, by specifically providing the first stage of the plurality of stages is to output the second clock signal as the scan signal, as taught by Wang, for the purpose of lowering power consumption [0004].

Allowable Subject Matter
Claims 6-8, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Na has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691